Citation Nr: 1435822	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  07-12 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, continued a 20 percent rating for diabetes mellitus and awarded service connection for hypertension with an initial 10 percent rating.

The Veteran testified before the undersigned Acting Veterans' Law Judge (AVLJ) at a videoconference hearing in June 2012.  A transcript of that hearing has been associated with the Veteran's claims file.

This case was previously before the Board in September 2013, at which time it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS). 

In September 2013, the Board referred several issues to the Agency of Original Jurisdiction (AOJ), to include original claims for service connection for disorders of the back, bilateral hips, bilateral knees, and bilateral ankles, and for vertigo, chronic fatigue, a cognitive disorder, and headaches; and claims to reopen to establish entitlement to service connection for a cervical spine disability and bilateral hearing loss.  It does not appear from review of the electronic record that any of these issues have been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's diabetes mellitus required oral hypoglycemic agents, insulin, and restricted diet, but has not required restriction of activities.

2.  The Veteran's hypertension has not been manifested by blood pressure readings with a diastolic pressure predominantly 110 or more or a systolic pressure predominantly 200 or more at any time during the appellate period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §4.119, Diagnostic Code 7913 (2013).

2.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

This case was remanded by the Board in September 2013.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the prior remand was to obtain additional private and VA treatment records and provide the Veteran with a contemporaneous examination.  In a September 2013 letter, the AOJ requested that the Veteran complete and return a VA Form 21-4142 for each private treatment provider.  The Veteran did not respond to this request.  However, he did submit private treatment records.  Additional VA treatment records were associated with the claims file and the Veteran was provided a VA examination in February 2014.  As such, the Board finds that there was substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  

With regard to the Veteran's claim for an increased rating for diabetes mellitus, in August 2005 and January 2011 letters, the RO notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide, and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to his appeal for an increased initial rating for hypertension, the appeal arises from a disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2013).

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's VA and private treatment records and lay statements are of record.  VA provided the Veteran VA examinations in August 2005, June 2008, January 2010, and February 2014.  The examination reports reflect that the examiners reviewed the Veteran's record, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and rendered findings pertinent for consideration under the applicable schedular rating criteria.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist.  The Board will therefore review the merits of the Veteran's claims, de novo.  
Pursuant to 38 C.F.R. § 3.103(c)(2) (2013) an AVLJ who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted by an accredited representative from Texas Veterans Commission.  The representative and the AVLJ asked questions to draw out relevant evidence in support of the Veteran's claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013) such that the Board may adjudicate the claim based on the current record.

Legal Criteria 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

The Veteran's diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913, which provides a 20 percent rating for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  The Court of Appeals for Veterans' Claims (Court) has defined the "regulation of activities" as the "avoidance of strenuous occupational and recreational activities," and concluded that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2013).  Non-compensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

The Veteran's hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides a 10 percent evaluation for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

The Board notes that the rating criteria for Diagnostic Codes 7101 and 7913 are successive.  In other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Therefore, if any criterion is not met at a particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the conjunctive "and' in a statutory provision means that all of the listed conditions must be met). 

Analysis 

The Board notes it has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.


Diabetes Mellitus

An October 2004 VA treatment record noted that the Veteran's diabetes mellitus was uncontrolled.  A January 2005 VA genitourinary examination indicated that the Veteran had residual incontinence from a radical retropubic prostatectomy for prostate cancer, a finding that was later confirmed in a July 2005 letter from Dr. G.  VA treatment records from March 2005 noted that the Veteran was prescribed oral hypoglycemic agents and insulin for his diabetes mellitus.  At an April 2005 VA appointment, the Veteran stated his doctor had instructed him that it was unsafe to exercise because of his chest pain.  It was noted that the Veteran was provided exercise guidelines and instructed to exercise as medically indicated.  

At his August 2005 VA examination, the Veteran reported that he took insulin and Glipizide for his diabetes.  He denied any history of diabetic ketoacidosis and problems with hypoglycemia, but indicated he had progressive loss of strength in his arms and legs, tingling and numbness in his legs and feet, frequent urination, eye problems, heart problems, impotence, and itchy dry skin, which he attributed to his diabetes.  The examiner noted that the Veteran's diabetes had not affected his kidneys and that he had not lost any time from work because of his diabetes or related complications.  The examiner noted that the Veteran had diabetic care appointments approximately seven times per month.  Upon examination, there was no sign of skin disease, atrophic skin changes, ulceration, gangrene, ischemic limb pain, or persistent coldness, and his respiratory, cardiac, genital, and peripheral nerve examinations revealed no abnormalities.  Results of motor function, sensory function, and reflex function testing of the Veteran's upper extremities were within normal limits.  Results of motor function, reflex function, and arterial doppler testing of the Veteran's lower extremities were within normal limits, but sensory examination indicated decreased sensation of the plantar aspect of the Veteran's feet.  

In a September 2005 examination report, Dr. G. indicated that the Veteran had poorly controlled diabetes and likely had mononeuritis or diabetic amyotrophy.  In a December 2005 examination report, Dr. G. stated that the Veteran had adjusted his insulin and that his blood sugars were under control.  Dr. G. diagnosed the Veteran with peripheral neuropathy and opined it was most likely due to nerve injury related to his diabetes mellitus.  

In letters received in February 2006 and March 2007, the Veteran's wife stated that the Veteran had problems keeping his blood sugar under control and that his doctors had increased his insulin.  She also stated that he had to use a cane because of a diabetic nerve injury and that he was in a lot of pain.  

In an April 2006 statement, the Veteran reported that his doctor had stated that his disabilities had worsened and that he was unable to work.  The Veteran asserted that this was proof that his activities were restricted.  In his April 2007 VA Form 9, the Veteran stated that he was losing strength and that his insulin had been increased.  

At his June 2008 VA examination, the Veteran denied any hypoglycemic reactions, but reported one episode of ketoacidosis in 2006 that required hospitalization.  With regard to treatment, the examiner noted that the Veteran was treated with a diabetic diet, oral hypoglycemic, and insulin, but that there was no evidence of limitation of activity because the Veteran had not experienced any hypoglycemic reactions.  It was noted that the Veteran visited his diabetic care provider every 4-6 months.  The Veteran reported that he had not had any strokes, but had blurring in his left eye, had numbness in his feet, was diagnosed with coronary artery heart disease, and could only walk one block because of knee pain.  A cardiovascular examination revealed poor dorsalis pedis and posterior tibialis pulses, but was otherwise normal.  Neurologic examination revealed good reflexes in the upper and lower extremities, but decreased monofilament test results in his lower extremities.  Examination of the Veteran's skin and extremities were negative.  An ophthalmology examination, conducted in conjunction with the Veteran's diabetes examination, diagnosed the Veteran with mild background diabetic retinopathy.  

In a July 2008 statement, the Veteran stated that his VA physician had prescribed insulin and oral hypoglycemic agents and instructed him to restrict his diet and activities because of his diabetes mellitus.   

Private treatment reports from Dr. H. dated from October 2006 through July 2008 noted that the Veteran's diabetes mellitus was treated with oral hypoglycemic agents and insulin.  The treatment records were silent for any evidence of restrictions of the Veteran's diet or activities.  

A January 2010 examination report noted that the Veteran's course since onset had been progressively worse, but that the Veteran had no history of diabetes-related neoplasm, episodes of hypoglycemia, or ketoacidosis.  The examiner stated that the Veteran required a restricted diet, but was not restricted in his ability to perform strenuous activities.  The Veteran reported decreased sensation in his right leg, urinary incontinence, and erectile dysfunction.  The examiner noted that the cause of the Veteran's erectile dysfunction was prostate cancer surgery.  The report noted that the Veteran denied symptoms of peripheral vascular disease, neurovascular disease, diabetic nephropathy, skin disorders, gastrointestinal disorders, and other diabetic complications.  Neurologic and extremity examinations were normal, except for sensory loss in the Veteran's lower extremities and decreased dorsalis pedis pulse.  An eye examination revealed cataracts, abnormal visual acuity, and abnormal right eye vision.  The Veteran's diagnosis of diabetes mellitus was confirmed and the examiner noted that cataracts and peripheral neuropathy were diabetic complications.  The examiner also noted that the Veteran had medically retired in 2004 due to prostate cancer and diabetes mellitus, but stated that the Veteran's diabetes and related complications had no effect on his daily activities.

In an October 2010 report of general information, the Veteran reported that his diabetes mellitus had worsened and that he now required insulin injection three times per day and Metformin in the morning and evening.  

In a May 2012 correspondence, the Veteran reported that he had back pain and diabetic neuropathy, wore a camboot, and used a cane for walking.  The Veteran asserted that this precluded him from running or walking long distances and was evidence of his restricted activities.  

At his June 2012 hearing, the Veteran testified that he required insulin, Metformin, a special diet, and that he had to monitor his blood sugars throughout the day.  He stated that when his blood sugar was too high he felt hot, dizzy, faint, sweaty, and had to use sliding scale insulin to bring his sugars back down.  He reported that he was provided a cane by the VA because of his diabetes and hypertension.  He stated that because his blood sugar was uncontrolled he could not participate in activities such as exercising or helping his wife around the house.  The Veteran and his wife testified that his diet affected his blood sugars and could cause episodes of hypoglycemia or hypoglycemia, which required careful monitoring.   

VA treatment records dated from August 2012 through December 2013 noted that the Veteran was prescribed oral hypoglycemic agents and insulin for his diabetes mellitus, but that he was not eating the right foods or exercising.  The Veteran was encouraged to see a dietician regarding his eating habits, to exercise, and to comply with his medications.  The Veteran reported that 2-3 times per week, he felt "weird" in the morning and had to eat a piece of fruit to increase his blood sugar levels.  It was noted that the Veteran was continued on insulin twice daily, sliding scale insulin throughout the day, Metformin twice daily, instructed to limit his carbohydrate and fruit intake, and exercise regularly as tolerated for 30 minutes a day at least 5 days.

Private treatment records from Corpus Christi Family Medical Center dated August 2013 through October 2013 noted that the Veteran's diabetes mellitus was uncontrolled and that it was recommended that he follow a diabetic diet and check his blood sugars if he felt poorly.  

The February 2014 VA examination report noted that the Veteran's treatment included a restricted diet, oral hypoglycemic agents, and insulin, but had not required regulation of activities.  It was noted that he visited his diabetic care provider less than twice a month for episodes of ketoacidosis and hypoglycemia and had not had any ketoacidosis or hypoglycemic reactions in the last 12 months requiring hospitalization.  The examiner stated that the Veteran had no progressive unintentional weight loss and loss of strength attributable to his diabetes mellitus.  With regard to diabetic complications, the examiner noted that the Veteran had diabetic peripheral neuropathy, erectile dysfunction, and hypertension that were as likely as not due to his diabetes mellitus.  No scars or other pertinent physical findings were noted and the examiner opined that the Veteran's diabetes and related complications had not impacted his ability to work.  The examiner explained that while the Veteran had generalized fatigue and was mildly impaired from chronic disease, including diabetes mellitus, prostate cancer, and androgen deprivation therapy, none of these things precluded work.  

Initially, the Board notes that the evidence of record indicates that the Veteran has coronary artery disease, erectile dysfunction, retinopathy, and peripheral neuropathy of both lower extremities associated with his diabetes mellitus.  As instructed in the first note accompanying Diagnostic Code 7913, the RO has provided separate compensable ratings for the peripheral neuropathy and coronary artery disease and has rated the erectile dysfunction and retinopathy as noncompensable complications as part of the disease process.  There is no evidence of additional complications of diabetes mellitus that require a separate rating.  With regard to the Veteran's incontinence, a January 2005 VA genitourinary examination and July 2005 letter from Dr. G. indicated that the Veteran's incontinence was a residual of his service-connected radical retopunic prostatectomy, rather than his diabetes mellitus.  Accordingly, it is not a separately ratable diabetic complication. 

As discussed above, in order to warrant a 40 percent disability rating, the Veteran's diabetes mellitus must require insulin, a restricted diet, and regulation of activities.  While the Veteran requires an oral hypoglycemic agent, insulin, and a restricted diet meeting the requirement for a 20 percent disability rating, he does require regulation of activities and therefore does not meet the criteria for a 40 percent rating.  In this case, the VA examination reports specifically indicated that the Veteran's diabetes mellitus did not require regulation of activities.  Furthermore, VA treatment records repeatedly noted that the Veteran was encouraged to exercise regularly.  

The Board has not overlooked the Veteran's and his wife's statements with regard to the severity of his disability.  As noted above, they asserted that the Veteran's diabetes mellitus worsened in severity, that his physical activities were restricted, and that he used a cane and camboot.  They are competent to report on factual matters of which they have firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  They are not competent, however, to provide medical opinions, specifically as to whether the Veteran's diabetes mellitus renders regulation of his activities medically necessary.  As such, the objective medical findings provided by the Veteran's VA examination reports and treatment records are accorded greater probative weight.  

As the preponderance of the evidence is against the claim for an increased rating for diabetes mellitus, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

At his August 2005 diabetes mellitus examination, the Veteran's blood pressure readings were 156/90, 160/92, 160/90.  The examiner noted that the Veteran's blood pressure was controlled by medications.  A September 2005 examination report from Dr. G. noted that the Veteran's blood pressure was 120/70.  
A March 2008 VA treatment record noted that the Veteran's blood pressure was 148/76.  At his June 2008 diabetes mellitus examination, the Veteran's blood pressure was 150/100.  An August 2008 VA treatment record noted that the Veteran's blood pressure was 136/68.  An April 2009 VA treatment record noted that the Veteran's blood pressure was 150/80. 

At his January 2010 examination, the Veteran's blood pressure readings were 126/78, 150/80, 132/80.  The examiner indicated that the Veteran had been diagnosed with hypertension in 2005 and that his course since onset was progressively worse.  The examiner noted that the Veteran was treated with continuous medication, without any side effects.  The Veteran's history was negative for hypertensive renal disease, stroke, transient ischemic attack, or nosebleeds related to his hypertension.  The Veteran reported headaches related to his hypertension.  The examiner noted that symptoms of possible complications included angina, speech difficulty, paresthesias, and nocturia, but there was no evidence of congestive heart failure, pulmonary hypertension, abnormal heart size, or abnormal breath sounds.  The examiner indicated that the Veteran's hypertension and associated complications had not affected his usual occupation or usual daily activities.  

At his June 2012 hearing, the Veteran testified that he measured his blood pressure medication and took his blood pressure morning, noon, and night.  He testified that his blood pressure readings were normally in the area of 162/90 to 150/88 and that his highest reading was 171/98. 

VA treatment records dated August 2012 through December 2013 noted blood pressure readings of 148/74, 138/70, 162/89, 170/88, 138/86, 180/77, and 167/81.  They also indicated that the Veteran was counseled to take his blood pressure medications at the same time each day.  

Private treatment notes from Corpus Christi Family Medical Center dated from February 2013 through October 2013 noted blood pressure readings of 140/78, 140/86, 160/82, 148/70, 122/72, 160/86.  

A February 2014 VA examination report noted that the Veteran had hypertension, myocardial infarction, and ischemic heart disease, but no cerebrovascular accidents or renal disease.  The examiner stated that the Veteran required continuous medication, but did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  The examiner noted a September 2013 blood pressure reading of 136/86 and October 2013 blood pressure readings of 180/77 and 167/81.  The examiner stated that the Veteran had no related scars or pertinent physical findings, and opined that the Veteran's hypertension had not impacted his ability to work.

The Board finds that an initial disability rating in excess of 10 percent is not warranted for hypertension.  The medical evidence of record includes numerous blood pressure readings throughout the appeal period, none of which indicate a systolic pressure of 200 or more or a diastolic pressure reading of 110 or more.  Additionally, the Veteran has not asserted that he had blood pressure readings with a systolic pressure of 200 or more or a diastolic pressure reading of 110 or more.  

As diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more has not been shown, the preponderance of the evidence is against the claim for an increased rating for hypertension, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected diabetes mellitus and hypertension disability picture is not so unusual or exceptional in nature as to render the 20 and 10 percent ratings assigned, respectively, inadequate at any time during the period on appeal.  With regard to his diabetes mellitus, fluctuating blood sugar levels, hypoglycemia, and the need for oral hypoglycemic agents, insulin, and restricted diet are contemplated by the 20 rating assigned; noncompensable complications associated with diabetes mellitus, to include retinopathy and erectile dysfunction, have been rated as part of the diabetes mellitus disease process; and the separately ratable diabetic complications of coronary artery disease and peripheral neuropathy of the bilateral lower extremity have been service connected.  With regard to the Veteran's hypertension, his elevated blood pressure readings and the use of continuous medication in an attempt to control the same are clearly contemplated in the rating schedule and provided for in the 10 percent rating assigned.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms associated with diabetes mellitus and hypertension are more than adequately contemplated by the respective 20 and 10 percent disability ratings assigned.  Ratings in excess of 10 and 20 percent are provided for certain manifestations of diabetes mellitus and hypertension, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the ratings assigned more than reasonably describe the Veteran's disability level and symptomatology.  Furthermore, the evidence does not suggest the existence of associated symptoms which have not been, and should be, considered; the headaches complained of by the Veteran during a January 2010 examination as related to his hypertension have twice been referred by the Board to the AOJ; and there is no evidence of associated occupational impairment.  Therefore, the schedular evaluations assigned to diabetes mellitus and hypertension are adequate and no referral is required.



ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.



____________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


